

113 HR 3881 IH: Expansion of National Security Agency Oversight Act
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3881IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. Carney (for himself, Ms. Hanabusa, and Mr. Connolly) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to provide for more transparency of the programs carried out under that Act.1.Short titleThis Act may be cited as the Expansion of National Security Agency Oversight Act.2.Inclusion of additional committees in certain reports under the Foreign Intelligence Surveillance Act of 1978(a)Physical searches(1)DefinitionsSection 301 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1821) is amended—(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and(B)by inserting after paragraph (1) the following new paragraph:(2)Appropriate congressional committees means—(A)the Permanent Select Committee on Intelligence, the Committee on the Judiciary, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives; and(B)the Select Committee on Intelligence, the Committee on the Judiciary, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate..(2)ReportsSection 306 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1826) is amended by striking the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate, and the Committee on the Judiciary of the Senate, and inserting the appropriate congressional committees.(b)Pen register and trap and trace devices(1)DefinitionsSection 401 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1841) is amended by adding at the end the following new paragraph:(4)The term appropriate congressional committees has the meaning given the term in section 301..(2)ReportsSection 406 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1846) is amended—(A)in subsection (a), by striking the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate, and the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, and inserting the appropriate congressional committees; and(B)in subsection (b), by striking the committees referred to in subsection (a) and to the Committees on the Judiciary of the House of Representatives and the Senate and inserting the appropriate congressional committees.(c)Access to certain business recordsSection 502 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1862) is amended—(1)in subsection (a), by striking the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence and the Committee on the Judiciary of the Senate and inserting the appropriate congressional committees;(2)in subsection (b), by striking the House and Senate Committees on the Judiciary and the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence and inserting the appropriate congressional committees; and(3)by adding at the end the following new subsection:(d)In this section, the term appropriate congressional committees has the meaning given the term in section 301..(d)General oversightSection 601 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended—(1)in subsection (a), by striking the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, and the Committees on the Judiciary of the House of Representatives and the Senate and inserting the appropriate congressional committees;(2)in subsection (c), by striking the committees of Congress referred to in subsection (a) and inserting the appropriate congressional committees;(3)in subsection (d), by striking the committees of Congress referred to in subsection (a) and inserting the appropriate congressional committees; and(4)in subsection (e)—(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and(B)by inserting before paragraph (2) (as so redesignated) the following new paragraph:(1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given the term in section 301..(e)Additional procedures regarding certain persons outside the United States(1)DefinitionsSection 701(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881(b)) is amended—(A)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and(B)by inserting before paragraph (2) the following new paragraph:(1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given the term in section 301..(2)ReportsSection 707(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881f(a)) is amended by striking the congressional intelligence committees and the Committees on the Judiciary of the Senate and the House of Representatives and inserting the appropriate congressional committees.